Title: From Thomas Jefferson to Archibald Robertson, 4 August 1825
From: Jefferson, Thomas
To: Robertson, Archibald


Dear Sir
Monticello
Aug. 4. 25.
Your letter of July 28. by mr Turner was duly recieved and has been communicated to my grandson T. J. Randolph. age and the infirmities attendant on it have rendered me unequal to the care of my affairs, which has therefore been committed to him with full powers to act obligatorily for me in all cases. he will be with you in a very short time, will communicate to you the arrangements proposed for the payment of my debt to you, which I trust he will make satisfactory to you; and whatever he does will be as if done by myself. I salute you with friendship and respectTh: Jefferson